Citation Nr: 1823587	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-27 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for traumatic brain injury (TBI) residuals.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 1988, and from October 2003 to March 2005.  This appeal is before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Winston-Salem, North Carolina RO has jurisdiction of the current appeal.

The Veteran testified at a January 2018 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran has a low back disability of lumbar spondylosis and osteoarthritis that is related to active duty service.

2.  The Veteran's TBI residuals, including headaches, impairment of sense of smell and memory, and behavioral changes, were incurred in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spondylosis and osteoarthritis have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for TBI residuals, including headaches, impairment of sense of smell and memory, and behavioral changes, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  Based primarily on the Veteran's receipt of the Combat Infantryman Badge, the Board finds that the Veteran engaged in combat with the enemy.  Therefore, the Board finds that the combat rule is for application in this case. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for a Low Back Disability

The Veteran seeks service connection for a low back disability.  He asserts that he initially injured his back in service while loading heavy equipment on a vehicle in January 2004.  He further contends that he reinjured his back in service in May 2004 when an improvised explosive device (IED) exploded near his vehicle, which thrust him into the armed door of the vehicle and rendered him unconscious.  

For the reasons discussed below, the Board finds that the evidence is in relative equipoise that the current low back disability is related to service.

The record reflects that the Veteran has a current low back disability of lumbar spondylosis.  See, e.g., January 2018 VA treatment record.  Additionally, a January 2018 statement by the Veteran's physical therapist noted that examination findings support significant osteoarthritis of the lower lumbar spine.  Accordingly, the first service connection criterion of a current disability is established.

As noted above, the Veteran has asserted that he first injured his low back in January 2004 and reinjured it in May 2004.  Service treatment records reflect complaints of low back pain in January and February of 2004.  Although service treatment records are negative for any treatment or injury of the low back after February 2004, the Veteran's testimony as to incurring a low back reinjury during combat is accepted under the provisions of 38 U.S.C. § 1154 (b) and 38 C.F.R. § 3.304(d).  Accordingly, the second element of in-service injury is met. 

As to the third criterion for service connection for a low back disability, the Veteran submitted an opinion by S.W., D.C., his chiropractic physician, who reviewed the Veteran's statements and history, and opined that it is more likely than not that the Veteran's low back disability was incurred in in service.  There is no contrary medical evidence or medical opinion of record.

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for the low back disability is warranted as directly related to service.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).

Service Connection for Residuals of a TBI

The Veteran seeks service connection for TBI residuals claimed as due to the in-service IED event in May 2004 as described above.  

For the reasons discussed below, the Board finds that the evidence is in relative equipoise that the current TBI residuals are related to service.

The record reflects that the Veteran has TBI residuals of headaches, impairment of sense of smell and memory, and behavioral changes.  See, e.g., May 2017 and August 2017 VA treatment records; January 2018 statement by Dr. T.R. Accordingly, the first service connection criterion of a current disability is established.

As noted above, the Veteran has asserted that he sustained a TBI in May 2004.  Although service treatment records are negative for any TBI treatment or injury, the Veteran's testimony as to incurring a TBI during combat is accepted under the provisions of 38 U.S.C. § 1154 (b) and 38 C.F.R. § 3.304(d).  Accordingly, the second element of in-service injury is met.

 As to the third criterion for service connection for TBI residuals, the Veteran submitted a January 2018 statement by Dr. T.R., who reviewed the Veteran's statements and history, and opined that it is more likely than not that the Veteran's TBI residuals were incurred as a result of the in-service IED events.  Weighing against the January 2018 statement is an April 2012 VA opinion that a TBI is not diagnosed and that the Veteran's presentation is more consistent with behavioral health elements due to his PTSD and depression.  However, an August 2017 VA treatment record shows a diagnosis of TBI.  Accordingly, the Board finds that the April 2012 VA opinion and January 2018 statements are of equal weight. 

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for TBI residuals is warranted as directly incurred in service.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).


ORDER

Service connection for lumbar spondylosis and osteoarthritis is granted subject to the laws and regulations governing the payment of VA benefits.

Service connection for TBI residuals, including headaches, impairment of sense of smell and memory, and behavioral changes, is granted subject to the laws and regulations governing the payment of VA benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


